Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 1 of 13




                    EXHIBIT 23
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 2 of 13



                                                                        Page 1

    1                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
                       CASE NO.:    20-60416-CIV-CANNON/HUNT
    3
    4
    5       TOCMAIL, INC., a Florida
            corporation,
    6
                        Plaintiff,
    7       v.
    8       MICROSOFT CORPORATION, a
            Washington corporation,
    9
                        Defendant.
   10       ____________________________/
   11
                                              Monday, March 29, 2021
   12                                         12:32 p.m. - 5:26 p.m. EST
   13
   14
   15        CONFIDENTIAL VIDEOTAPED DEPOSITION TAKEN BY REMOTE
   16                  VIDEOCONFERENCE OF ABHIJEET HATEKAR
   17
   18      PAGES 73-176 - Excerpts of this transcript have been
   19      declared Attorneys' Eyes Only and are sealed under
   20      separate cover
   21
   22             Taken on behalf of the Plaintiff before Yvonne
   23      Corrigan, RPR, CRR, Notary Public in and for the State
   24      of Florida at Large, pursuant to Notice of Videotaped
   25      Deposition in the above cause.

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 3 of 13



                                                                        Page 2

    1       1     APPEARANCES:
    2       2
    3       3     ATTORNEY FOR PLAINTIFF
    4       4          JOSHUA D. MARTIN, ESQUIRE
                         Johnson & Martin, P.A.
    5       5            500 W. Cypress Creek Road
                         Suite 430
    6       6            Fort Lauderdale, Florida 33309
                         josh.martin@johnsonmartinlaw.com
    7       7            (954) 790-6699
    8       8
    9       9     ATTORNEY FOR DEFENDANT
   10      10          RENE A. TREVINO, ESQUIRE
                         Greenberg Traurig, LLC
   11      11            1000 Louisiana Street
                         Suite 1700
   12      12            Houston, Texas 77002
                         trevinor@gtlaw.com
   13      13            (713) 374-3541
   14      14
   15      15     Also Present:    Rachel Hymel
                                   Michael Wood
   16      16                      Aaron Wolke
                                   Brad Thompson, Videographer
   17      17
   18      18
   19      19
   20                      *** ALL ATTENDEES APPEARED REMOTELY ***
   21      21
   22      22                                 * * * * *
   23      23
   24      24
   25      25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 4 of 13



                                                                        Page 3

    1                                    INDEX
    2      WITNESS                                             PAGE
    3      ABHIJEET HATEKAR
    4          Direct Examination By Mr. Martin ..................8
    5
    6                                EXHIBITS
    7      NUMBER            DESCRIPTION                         PAGE
    8      Exhibit 1     Email chain dated ........................15
                         3/30/19-Subject: RE: Safe Links
    9                    evasion tricks- BATES
                         MSFT_TOC00146656-146661
   10
           Exhibit 2     Email chain dated 5/7/20-Subject: ........23
   11                    RE: Phishing Attack Using
                         Sponsored Ads on Microsoft Bing-
   12                    BATES
                         MSFT_TOC00043074-MSFT_TOC00043086
   13
           Exhibit 3     Email chain dated ........................27
   14                    11/24/18-Subject: RE: 1:1
                         Rex/Abhie [Status Update]- BATES
   15                    MSFT_TOC00280051-MSFT_TOC00280054
   16      Exhibit 4     Email chain dated ........................29
                         3/30/18-Subject: RE: Sonar Browse
   17                    IP blacklisted- BATES
                         MSFT_TOC000244931-MSFT_TOC0024493
   18                    3
   19      Exhibit 5     Email chain dated ........................37
                         10/23/19-Subject: RE: HTML
   20                    Redirection, Geo location evasion
                         and whatnot-BATES
   21                    MSFT_TOC00245755-MSFT_TOC00245776
   22      Exhibit 6     Email from Michael Wise dated ............46
                         7/20/20- BATES MSFT_TOC00010780
   23
   24      (Continued:)
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 5 of 13



                                                                        Page 4

    1                                EXHIBITS
    2      NUMBER            DESCRIPTION                         PAGE
    3      Exhibit 7     Email dated 7/20/20 5:43 p.m.- ...........47
                         BATES MSFT_TOC00038485
    4
           Exhibit 8     Email dated 7/20/20 5:50 p.m.- ...........48
    5                    BATES MSFT_TOC00012369
    6      Exhibit 9     Email chain dated ........................56
                         8/17/18-Subject: Re: Connecting
    7                    ZScaler Threat Research Team &
                         MSFT- BATES
    8                    MSFT_TOC00268188-MSFT_TOC00268190
    9      Exhibit 10    Email chain dated ........................61
                         4/16/20-Subject: RE: [Office CXP
   10                    doing evasion testing- BATES
                         MSFT_TOC00058185-MSFT_TOC00058189
   11
           Exhibit 11    Email chain dated ........................73
   12                    4/30/19-Subject: RE: Proxy
                         effectiveness report- BATES
   13                    MSFT_TOC00065791-MSFT_TOC00065794
   14      Exhibit 12    Email chain dated ........................79
                         4/27/20-Subject: RE: Red
   15                    Flag/Adani/Phishing
                         emails-Escalations- BATES
   16                    MSFT_TOC00110686-MSFT_TOC00110695
   17      Exhibit 13    Email chain dated ........................95
                         10/31/20-Subject: Fwd: Microsoft
   18                    Private Test- BATES
                         MSFT_TOC00003615-MSFT_TOC00003628
   19
           Exhibit 14    Email chain dated .......................102
   20                    11/16/20-Subject: RE: Proxify
                         budgeting- BATES
   21                    MSFT_TOC00063779-MSFT_TOC00063784
   22      Exhibit 15    Email chain dated .......................114
                         8/28/18-Subject: RE: Review
   23                    initial plan for network evasion-
                         BATES
   24                    MSFT_TOC00063940-MSFT_TOC00063941
   25      (Continued:)

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 6 of 13



                                                                        Page 5

    1                                EXHIBITS
    2      NUMBER            DESCRIPTION                         PAGE
    3      Exhibit 16    Email chain dated .......................118
                         4/24/20-Subject: RE: Fe Scenario:
    4                    BYO-VPN- BATES
                         MSFT_TOC00128009-MSFT_TOC00128010
    5
           Exhibit 17    Email chain dated .......................120
    6                    10/17/19-Subject: Fwd: Phish
                         Campaign using IP Evasion
    7                    ([EVASION]-Phishing URL redirects
                         to clean site on detonation.)-
    8                    BATES
                         MSFT_TOC00129545-MSFT_TOC00129551
    9
           Exhibit 18    Email chain dated 12/17/20-Subject: .....128
   10                    RE: COGs play | Enable GEO evasion
                         defense for S500 customers by default-
   11                    BATES MSFT_TOC00120982
   12      Exhibit 19    Email dated 9/19/16-Subject: FYI ........132
                         Bharat/ScottGu Update- BATES
   13                    MSFT_TOC00257923-MSFT_TOC00257925
   14      Exhibit 20    Exchange Online ATP-Overview & ..........138
                         Test Guide - BATES
   15                    MSFT_TOC00084640-MSFT-TOC00084643
   16      Exhibit 21    Email dated 7/9/20-Subject: Sonar .......139
                         Anti-evasion deck- BATES
   17                    MSFT_TOC00258218
   18      Exhibit 22    Sanbox Anti-Evasion Plan Review .........139
                         PowerPoint
   19
           Exhibit 23    Email chain dated .......................148
   20                    5/23/19-Subject: RE: New mobile
                         phishing method-inspection bar-
   21                    BATES
                         MSFT_TOC00240319-MSFT_TOC00240322
   22
           Exhibit 24    2019 IEEE article- BATES ................152
   23                    MSFT_TOC00240323-MSFT_TOC00240340
   24      (Continued:)
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 7 of 13



                                                                        Page 6

    1                                EXHIBITS
    2      NUMBER            DESCRIPTION                         PAGE
    3      Exhibit 25    Email chain dated 1/5/17-Subject: .......153
                         FW: Metting notes and
    4                    requirements attach-RE: malware
                         detection IP blocks- BATES
    5                    MSFT_TOC00255249
    6      Exhibit 26    Document entitled "Geo_Evasion ..........154
                         Countermeasures Scenario Overview
    7                    & Requirements - BATES
                         MSFT_TOC00255250
    8
           Exhibit 27    Email chain dated .......................155
    9                    10/30/20-Subject: RE: Proof
                         Point/O365-ATP gaps discussion-
   10                    BATES
                         MSFT_TOC00111738-MSFT_TOC00111745
   11
           Exhibit 28    Email chain dated 4/7/20- ...............163
   12                    Subject: BP Anti-GeoEvasion
                         POC-Traffic routing through their
   13                    own servers- BATES
                         MSFT_TOC00304361-MSFT_TOC00304362
   14
           Exhibit 29    Microsoft Crawler research paper- .......164
   15                    BATES
                         MSFT_TOC00304363-MFST_TOC00030436
   16                    6
   17
   18                                  * * * * *
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 8 of 13



                                                                          Page 10

    1      go ahead and answer after he objects.                 If he wants you
    2      to not answer, he will instruct you not to answer the
    3      question.    But otherwise you can go ahead and answer.
    4                  Is there anything that would affect your
    5      ability to answer truthfully and accurately today?
    6             A.   Nope.
    7             Q.   And let me say this, too.               I'm 100 percent
    8      probably going to ask a question that isn't clear, that
    9      it might -- I slip over my words.             If something's not
   10      clear or you don't understand my question, just tell me
   11      and I'll try to rephrase it so that I can make it clear.
   12      Okay?
   13             A.   Yeah.
   14             Q.   What is your current position at Microsoft?
   15             A.   I'm a principal software development
   16      engineering manager at Microsoft.
   17             Q.   How long have you held that position?
   18             A.   I think from past four years -- three years,
   19      yeah, not four.
   20             Q.   Okay.   And so what are your -- what are your
   21      job responsibilities and duties in that position?
   22             A.   So I manage a team of security researchers who
   23      are responsible for hunting and researching on the email
   24      borne threats that are seen in our malware phish --
   25      malware and phish analysis Cloud Sandbox.

                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 9 of 13



                                                                           Page 52

    1      find new solutions for internal research purposes.                  So
    2      this is no way connected to our ability to detect
    3      things.     I just want to make it clear.
    4             Q.    Okay.
    5                   MR. MARTIN:     So, Aaron, can you put back on
    6             the initial one of these from Michael Wise, which
    7             was Exhibit 6.    It should be Exhibit 6, Aaron,
    8             10780.
    9                   Okay, scroll back down.
   10             Q.    So going back to his initial email here, he's
   11      asking about a web page that redirects Microsoft IP
   12      addresses to Google and redirects other IP addresses to
   13      a phishing site.
   14             A.    Yes.
   15             Q.    You see that?
   16             A.    Yup.
   17             Q.    So would Google return a 200 status code?
   18                   MR. TREVINO:      Objection.         Vague.    Calls for
   19             speculation.
   20                   THE WITNESS:      In which context?           Like, Google
   21             might not be -- you know, we might not be able to
   22             browse Google if there is no internet.
   23      BY MR. MARTIN:
   24             Q.    Well, if it's working.            You know, if the
   25      website's active and it's working, would it return a 200

                                      Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      13


                                                                         Page 53

   1      status code?
   2             A.   Yes, it would.
   3             Q.   Okay.    Would the anonymous proxy then even be
   4      used in this circumstance in July of 2020?
   5                  MR. TREVINO:      Objection.         Form.    Calls for
   6             speculation.
   7                  Now, Josh, we've talked about IP anonymization
   8             a while in different depositions and then we -- how
   9             it's specifically used within Safe Links we've
  10             marked as attorneys' eyes only.               Are you getting
  11             into attorneys' eyes only communications?               I
  12             noticed Mr. Wood is no longer -- at least he
  13             appears not to be on the deposition anymore.                I
  14             just want to clarify that so that we could mark up
  15             the deposition transcript appropriately.
  16                  MR. MARTIN:     No, I'm not intending right now
  17             to get into IP anonymization other than that one
  18             question.    I will have Mr. Wood leave here in a
  19             little bit when we start going through documents
  20             that have been classified as attorneys' eyes only.
  21             So if you want him to leave for this particular
  22             question, you certainly can have him jump off and
  23             come back on.    It's up to you.
  24                  MR. TREVINO:      No, it's just when we get to
  25             specifics about how Microsoft uses that technology,

                                    Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      13


                                                                       Page 135

   1      document specifically talks about safe attachments and
   2      the threats we were seeing in safe attachments that
   3      time, specifically about macros that are trying to
   4      identify where they are getting run.                You know, this is
   5      about, you know, a family of macros that we were seeing
   6      in the past which used to go to Maxmind.com and identify
   7      whether, you know, the IP address is coming from
   8      Microsoft.    And we were able to detect it, you know, by
   9      making some instrumentation.          So this is about Office
  10      safe attachments and not safe links.                Just wanted to
  11      make it clear.
  12             Q.   Okay.   And you said, "we were" -- I think you
  13      said "we were not part of Safe Links at that time."
  14      What do you mean by "we"?
  15             A.   "We," as in Sonar team, was not detonating
  16      URLs that time, if my memory serves right.
  17             Q.   And, yeah, so going back to the evasion, so
  18      when did you first start learning about IP evasion?
  19             A.   Are you asking about me personally or --
  20             Q.   Yeah.
  21             A.   Oh, long back.      Maybe 2010.
  22             Q.   And when did you start seeing it -- with your
  23      work with Microsoft, when did you start seeing it become
  24      an issue?
  25                  MR. TREVINO:     Objection.         Vague.

                                   Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      13


                                                                    Page 171

   1             This concludes testimony given by Abhijeet Hatekar.
   2             The total number of media units used was four and
   3             will be retained by Veritext.
   4                  (The deposition concluded at 5:26 p.m. EST
   5      Reading and signing were not waived.)
   6
   7                                  * * * * *
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-23 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      13


                                                                    Page 172

   1                     CERTIFICATE OF OATH OF WITNESS
   2      STATE OF FLORIDA            )
   3      COUNTY OF SARASOTA          )
   4
   5           I, YVONNE CORRIGAN, Registered Professional
   6      Reporter, Certified Realtime Reporter, Notary Public in
   7      and for the State of Florida at Large, certify that the
   8      witness, ABHIJEET HATEKAR, remotely appeared before me
   9      on March 29, 2021 and was duly sworn by me.
  10           WITNESS my hand and official seal this 28th day of
  11      April, 2021.
  12
  13
                                            <%16814,Signature%>
  14                                   _______________________________
                                       YVONNE CORRIGAN, RPR, CRR
  15                                   Notary Public, State of Florida
                                       Commission No. GG 283606
  16                                   Expires:        January 31, 2023
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
